                Case 1:19-cr-00911-WHP Document 24
                                                25 Filed 05/04/20
                                                         05/05/20 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                            United States Attorney
                                                            Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                            May 4, 2020

       BY ECF
       The Honorable William H. Pauley
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

          Re:     United States v. Jose Luis Colon-Cruz et al., 19 Cr. 911 (WHP)

       Dear Judge Pauley:

               A status conference in the above-captioned case is currently scheduled for May 7, 2020.
       The parties have been engaged in advanced plea discussions and are hopeful these cases are near
       resolution. Given the current COVID-19 pandemic, the parties respectfully request that the May
       7 conference be adjourned by approximately thirty days. The Government also requests, with the
       consent of defense counsel, that the Court exclude time through the next-scheduled conference
       under the Speedy Trial Act. Such an exclusion would be in the interests of justice as it would
       allow the parties time to continue discussions concerning pretrial dispositions of this matter. See
       18 U.S.C. § 3161(h)(7)(A).


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
Application granted. Conference adjourned           United States Attorney
to June 4, 2020 at 3:30 p.m. Time excluded
in the interest of justice.
                                                by: _____________________________
                                                    Daniel G. Nessim
                                                    Assistant United States Attorney
                                                    (212) 637-2486




             May 5, 2020
